Warner, Chief Justice.
This was a bill filed by the complainant against the defendants, with a prayer for an injunction to restrain the collection of certain city taTs.fi. fas. which had been issued against him by the defendant, upon the allegations contained therein, and for other relief. The chancellor refused the injunction prayed for, and upon demurrer to the complainant’s bill dismissed it. Whereupon the complainant excepted.
The main object of the complainant’s bill as amended is to set aside the sale of a certain described house and lot in the city of Augusta, which had been levied on and sold under certain city taxfi.fas. issued against him, as his property, for the reasons alleged therein’. When the complainant filed his original bill, he alleged that he was not the owner of any real estate, but considered himself bound to pay all just and lawful taxes on the house and lot in question. Afterwards, when the bill was demurred to, the complainant amended it by striking out the words “ while not the owner of any real estate,” so that the bill is now to be considered with these words stricken out, but there is no allegation in his bill that he ever was the owner of the house and lot which was sold for taxes, or that he had any interest whatever in the same either legal or equitable. It is a fundamental principle that a court of equity will not entertain a bill in favor of a party who shows no title or interest in the subject matter for which he seeks relief. Story’s Equity Pleadings, sections 260, 261, 262. But it is insisted that inasmuch as the defendant issued the tax fi. fas. against the complainant for taxes due by him, and levied the same on the house and lot in question, and sold it as his property, the defendant, as well as the purchaser at the sale thereof, would be estopped from denying that it was his property; that might be so if the complainant had *256alleged in liis bill any interest in the property either legal or 'equitable, which would have authorized a court of equity to entertain it for his relief. The first thing for the complainant to have done was to allege such an interest in the property as would entitle him to relief in respect to that property: in other words, to have shown by his bill such an interest in the property as would entitle him to enter the court for relief and thus having legitimately got into court, he would then have been in a position to raise the question of estoppel, if the defendant had attempted to show he liad no title to the property. But he fails to show such an interest in the property, the subject matter of relief, either legal or equitable, as would entitle him to enter into the court for obtaining the relief which he seeks by his bill. If the complainant had no interest in the property sold for taxes, and if he has alleged none, it is difficult to perceive how he has been injured by the sale of it.
Besides, the complainant did not offer to pay the taxes admitted to be legally due. There was no error in sustaining the demurrer to the complainant’s bill.
Let the judgment of the court below be affirmed.